Citation Nr: 1725691	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1951 to April 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In June 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the June 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative joint disease of the thoracic and lumbar spine did not have onset in service or within one year of service and were not caused or aggravated by the Veteran's active service, to include in-service spinal taps.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran in this case is seeking entitlement to service connection for a back disability, which he has claimed was due to "surgery" that he had on his back during his active service.

The Veteran's service treatment records show that he received three spinal taps as a means of evaluating possible congenital syphilis; however, there is no evidence of any injury to the back or spine nor any complaints of or treatment for a back problem in service.  No condition of the back or spine was noted at the Veteran's separation physical in April 1953.

Post-service, there is no evidence of any disability of the back or spine within one year of separation from service nor for many years after service.  While the Veteran filed a claim for a back disability in 1959, at that time, he presented no evidence of any current condition.  The Veteran began receiving treatment from VA in April 2010, and x-rays showed mild degenerative changes to the thoracic and lumbar spines.

In August 2016, the Veteran was afforded a VA examination.  The VA examiner opined that it is less likely than not the Veteran's degenerative joint disease of the thoracic and lumbar spine was incurred in or caused by the claimed in-service injury, event or illness.  While the examiner noted that a small number of patients complain of pain following a lumbar puncture, such pain is rare and short term.  He explained that there is no medical literature that supports either long term pain following a lumbar puncture or the development of arthritis as a result of the procedure.  He further observed that a lumbar puncture does not affect the bones, muscles, and tendons of the back.  He did acknowledge that nerve injury from a lumbar puncture has been well-documented, but noted that the Veteran did not have any neurological finding consistent with such an injury on examination.  Finally, the VA examiner explained that aside from the Veteran's spinal taps, there is no evidence of any injury to the back or spine in service that could explain his current disability.  

Based on the above evidence, entitlement to service connection for a back disability must be denied.  While the Veteran's service treatment records show that he received several lumbar punctures while in service, the preponderance of the evidence weighs against a finding that these procedures resulted in any permanent disability.  There are no complaints of back problems in service and the Veteran's back and spine were within normal limits at separation from service.  Post-service, there is no medical evidence of any back disability until more than fifty years after the Veteran's active service.  Additionally, the August 2016 VA examiner concluded that the Veteran's current arthritis of the thoracolumbar spine is less likely than not related to any injury or event in service, to include his lumbar punctures- a conclusion that was supported by a comprehensive rationale.  

The Veteran has not submitted any medical evidence that contradicts the conclusions of the VA medical examiner.  While in his April 2010 claim, he asserted that his VA treating physician, Dr. H.B., told him his current back problems are related to his service, she has not submitted any statement on the Veteran's behalf to that effect and a review of the Veteran's VA outpatient treatment records is negative for any opinion concerning the etiology of his back disability.  The Board notes that a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995).  

While the Veteran has repeatedly insisted that there is a connection between his current low back problems and service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative arthritis of the thoracic and lumbar spines due to a lumbar puncture in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability, however sincere, is not competent evidence and is entitled to low probative weight.

For the above reasons, entitlement to service connection for a back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


